Name: Commission Regulation (EC) No 1075/2003 of 23 June 2003 fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2003/04 marketing year
 Type: Regulation
 Subject Matter: European construction;  prices;  animal product;  agricultural policy
 Date Published: nan

 Important legal notice|32003R1075Commission Regulation (EC) No 1075/2003 of 23 June 2003 fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2003/04 marketing year Official Journal L 155 , 24/06/2003 P. 0009 - 0010Commission Regulation (EC) No 1075/2003of 23 June 2003fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses for the 2003/04 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 4(6) thereof,Whereas:(1) The Community market price for pig carcasses, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State.(2) These coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production(3), as last amended by Directive 97/77/EC(4).(3) In view of the results of the census of December 2002, new weighting coefficients should be set for the 2003/04 marketing year and Commission Regulation (EC) No 903/2002 should be repealed(5).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto.Article 2Regulation (EC) No 903/2002 is hereby repealed.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 149, 21.6.1993, p. 1.(4) OJ L 10, 16.1.1998, p. 28.(5) OJ L 142, 31.5.2002, p. 23.ANNEXWeighting coefficients to be used in calculating the Community market price for pig carcasses for the 2003/04 marketing yearArticle 4(2) of Regulation (EEC) No 2759/75>TABLE>